Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 1 of 10 PageID #: 530




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                       OWENSBORO DIVISION

CRIMINAL ACTION NO. 4:19-CR-00026-JHM

UNITED STATES OF AMERICA                                                                                PLAINTIFF

V.

STEVE TURNER                                                                                         DEFENDANT

                                      MEMORANDUM OPINION AND ORDER

            This matter is before the Court on Defendant Steve Turner’s Motion to Dismiss Counts

One, Two, Five, Six, and Seven of the Indictment. [DN 22]. Fully briefed, this matter is ripe for

decision.        For the following reasons, Defendant’s motion is DENIED IN PART and

GRANTED IN PART.

                                                   I. BACKGROUND

            According to the Indictment, Defendant Steve Turner (“Defendant”) is the owner of

Corrosion Monitoring Services, a company that inspects and repairs tubular air heater systems in

electrical power plants. [DN 1 ¶¶ 1–2]. The Indictment alleges that Defendant concocted a

scheme to defraud the power plants by damaging air heater systems while conducting

inspections, concealing his role in the damage, and then charging the power plants to repair the

damage. [Id. at ¶¶ 2–6].

            The Indictment charges two counts of wire fraud and one count of conspiracy to damage

power facilities.         18 U.S.C. §§ 1343, 1366.1              The Indictment also charges four counts of

obstruction of justice, in violation of 18 U.S.C. §§ 1505, 1512(c)(2), and 1513(e), relating to

Defendant’s threatening statements and retaliatory measures against his employees who

cooperated with a Tennessee Valley Authority (“TVA”) Inspector General investigation of the
     1
         The Indictment also charges Defendant under 18 U.S.C. § 2 for the aiding and abetting theory of liability.

                                                             1
Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 2 of 10 PageID #: 531




allegations. [DN 1 ¶¶ 7–10]. Defendant moves to dismiss the wire fraud counts (Counts One

and Two) and three of the obstruction of justice counts (Counts Five, Six, and Seven) for failure

to state an offense. See FED. R. CRIM. P. 12(b)(3)(B)(v).

                                   II. STANDARD OF REVIEW

       For a court to grant a motion to dismiss an indictment for failure to state an offense, it

must find that the conduct alleged in the indictment does not satisfy every element of the charged

offense. FED. R. CRIM. P. 12(b)(3)(B)(v); United States v. Maddux, 917 F.3d 437, 443 (6th Cir.

2019). Conversely, an indictment is sufficient if it lays out the elements of the charged offense

and “fairly informs a defendant of the charge against which he must defend.” Hamling v. United

States, 418 U.S. 87, 117 (1974). When reviewing the indictment, the court must accept factual

allegations as true and must “determine only whether the indictment is valid on its face.” United

States v. Reed, 77 F.3d 139, 140 n.1 (6th Cir. 1996); United States v. Hann, 574 F. Supp. 2d 827,

830 (M.D. Tenn. 2008) (internal quotations omitted). Thus, a Rule 12(b)(3)(B)(v) motion must

only raise questions of law. United States v. Ali, 557 F.3d 715, 719 (6th Cir. 2009).

                                         III. DISCUSSION

   A. Counts One and Two – Wire Fraud – 18 U.S.C. § 1343

       Counts One and Two of the Indictment allege wire fraud, in violation of 18 U.S.C.

§ 1343 and 18 U.S.C. § 2. There are three elements to the substantive offense of wire fraud:

“(1) the existence of a scheme to defraud, (2) use of wire communications in furtherance of the

scheme, and (3) that the scheme was intended to deprive a victim of money and property.”

United States v. Merklinger, 16 F.3d 670, 678 (6th Cir. 1994).

       Defendant moves to dismiss these charges because, he claims, the Indictment does not

allege he intended to deprive power plant owners of money or property (the third element of the



                                                2
Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 3 of 10 PageID #: 532




offense). [DN 22-1 at 5–6]. In support of this argument, Defendant cites United States v. Sadler,

750 F.3d 585 (6th Cir. 2014). In Sadler, a pharmacy owner was convicted of wire fraud for

ordering pills using fake names. Id. at 590. The government theory was that the defendant

intentionally deprived the pharmaceutical distributors of pills. Id. The Sixth Circuit reversed the

conviction, finding that the distributors were not “deprived” of pills because the defendant paid

full price. Id. Here, Defendant claims his Indictment fails because, just as the Sadler defendant

paid fair price for the pills, he charged fair price for actual repair services provided to the power

plants.

          Defendant’s argument fails because it ignores the first part of the Government’s charged

conduct—the scheme to damage the air heaters. The full scheme alleged by the Government is

that Defendant (1) intentionally damaged the air heaters, (2) did not inform the facilities that he

caused the damage, and (3) submitted proposals to fix the air heaters. Defendant intended to

deprive the victims of money because he wrongfully created the need in the first instance, then

charged the victims to fix the need. The price was fair, but the situation never arises but for

Defendant’s wrongful act.

          The Indictment ably alleges all elements of a wire fraud offense—it specifies that

(1) Defendant devised a scheme to defraud power plants by damaging air heaters [DN 1 at 2 ¶ 2],

(2) used an interstate wire communication (email) in furtherance of the scheme [id. at 2–3 ¶ 5],

and (3) the scheme was intended to defraud the power plants of money or property. [Id. at 1–2

¶ 1]; see Merklinger, 16 F.3d at 678. Defendant’s motion to dismiss Counts One and Two is

DENIED.




                                                 3
Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 4 of 10 PageID #: 533




   B. Counts Five and Six – Obstruction of Justice – 18 U.S.C. § 1512(c)(2)

       Next, Defendant moves to dismiss Counts Five and Six of the Indictment—obstruction of

justice under 18 U.S.C. § 1512(c)(2). Both counts allege Defendant obstructed an “official

proceeding” when he threatened employees who cooperated with the TVA Inspector General

investigation. [DN 1 ¶¶ 8–9]. The statutory provision states:

       Whoever corruptly . . . obstructs, influences, or impedes any official proceeding,
       or attempts to do so . . . shall be fined under this title or imprisoned not more than
       20 years, or both.

18 U.S.C. § 1512(c)(2). An “official proceeding” is defined in part as “a proceeding before a

judge or court of the United States, a United States magistrate judge, . . . or a Federal grand

jury.” 18 U.S.C. § 1515(a)(1)(A). Defendant argues a federal law enforcement investigation is

not an “official proceeding,” so § 1512(c)(2) does not state an offense. [DN 22-1 at 8].

       Defendant is correct that a law enforcement investigation, such as the TVA Inspector

General investigation, is not an “official proceeding.” United States v. Young, 916 F.3d 368, 384

(4th Cir. 2019) (“An ‘official proceeding’ includes a grand jury investigation, but not an FBI

investigation.”).   The Government’s response brief, however, argues that the grand jury

proceedings (not the TVA Inspector General investigation) is the basis for the § 1512(c)(2)

obstruction charges. The Government does not claim the grand jury proceedings had already

started when the Defendant committed the relevant acts—instead, the Government appears to

argue the grand jury proceedings were “foreseeable” to the Defendant, which is all that

§ 1512(c)(2) requires. [DN 31 at 8]. This argument raises two related issues. First, does

§ 1512(c)(2) extend to obstruction of “foreseeable,” but not yet initiated, grand jury proceedings?

And second, if so, was the Government required to allege foreseeability in the Indictment?




                                                 4
Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 5 of 10 PageID #: 534




       Foreseeability.    Section 1512(c)(2) covers some offenses committed before the

commencement of an “official proceeding.” See § 1512(f)(1) (“[A]n official proceeding need

not be pending or about to be instituted at the time of the offense . . . .”). These pre-proceeding

offenses satisfy § 1512(c)(2) if two requirements are met.         First, there must be a nexus

requirement—the obstructive conduct must relate to a specific official proceeding. See United

States v. Aguilar, 515 U.S. 593, 600–02 (1995) (holding that an obstruction of justice conviction

under 18 U.S.C. § 1503 required the government to prove a defendant knew his false statement,

given to FBI agents, would be provided to the grand jury); Young, 916 F.3d at 386 (applying

Aguilar’s nexus requirement to a § 1512(c)(2) conviction); United States v. Petruk, 781 F.3d

438, 445 (8th Cir. 2015) (same); United States v. Tyler, 732 F.3d 241, 249–50 (3d Cir. 2013)

(same); United States v. Bennett, 664 F.3d 997, 1013 (5th Cir. 2011), vacated on other grounds,

567 U.S. 950 (2012) (same); United States v. Carson, 560 F.3d 566, 584 (6th Cir. 2009)

(assuming without deciding that Aguilar’s nexus requirement applied to § 1512(c)(2)). Second,

the specific official proceeding must be reasonably foreseeable to the defendant when the

obstructive conduct occurs. Arthur Andersen LLP v. United States, 544 U.S. 696, 707–08 (2005)

(holding that a § 1512(b)(2)(A) conviction, based on pre-proceeding obstruction, required the

specific proceeding to be reasonably foreseeable to the defendant); Young, 916 F.3d at 386

(applying the reasonable foreseeability requirement to § 1512(c)(2)); Petruk, 781 F.3d at 445

(same); Tyler, 732 F.3d at 249–50 (same).

       Indictment Allegations.    Defendant argues the Indictment fails even if § 1512(c)(2)

governs “foreseeable” grand jury proceedings, because the Government did not allege

foreseeability in the Indictment. This argument fails. As several courts have recognized, “the

nexus need not be alleged or established in the indictment.” United States v. Suarez, No. 5:13-



                                                5
Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 6 of 10 PageID #: 535




cr-420, 2014 WL 1898995, at *4 (N.D. Ohio May 8, 2014) (collecting cases). While the

Government must prove nexus and foreseeability to obtain a conviction, it is not required at this

stage. The Indictment correctly tracks the statutory elements and fairly informs Defendant of the

charges against him. Defendant’s motion to dismiss Counts Five and Six is DENIED.

   C. Count Seven – Obstruction of Justice – 18 U.S.C. § 1505

       Lastly, Defendant moves to dismiss Count Seven of the Indictment. The Indictment

alleges that

       On or about June 11, 2016 . . . the defendant, STEVE TURNER, did corruptly
       influence, obstruct and impede, and endeavor to influence, obstruct and impede,
       and any applicable combination, the due and proper administration of the law
       under which a pending proceeding was being had before the TVA OIG and the
       United States Attorney’s Office of the Department of Justice, and the federal
       Grand Jury of the Western District of Kentucky, to wit: STEVE TURNER
       emailed CMS employee 1 threatening to expose his text messages and
       photographs maintained on CMS’s server because he believed employee 1 had
       provided information relating to the commission and possible commission of a
       crime to TVA OIG.
       In violation of Title 18, United States Code, Section 1505.

[DN 1 at 5–6 ¶ 10]. The relevant language of § 1505 states:

       Whoever corruptly, or by threats or force, or by any threatening letter or
       communication . . . endeavors to influence, obstruct, or impede the due and proper
       administration of the law under which any pending proceeding is being had
       before any department or agency of the United States . . . [s]hall be fined under
       this title, imprisoned not more than 5 years . . . .

18 U.S.C. § 1505 (emphasis added).

       Defendant moves to dismiss this count because a TVA Inspector General investigation is

not a “pending proceeding” under § 1505.        Specifically, Defendant argues that the word

“proceeding” refers only to regulatory or rulemaking functions of an agency, not (as was the case

here) a criminal investigation by an agency’s Inspector General. [DN 22 at 8].



                                               6
Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 7 of 10 PageID #: 536




       Two in-circuit decisions guide the Court’s resolution of this issue. First, in United States

v. Fruchtman, 421 F.2d 1019 (6th Cir. 1970), the Sixth Circuit held that obstruction of a Federal

Trade Commission investigation into Clayton Act violations was obstruction of a “proceeding”

under § 1505.    Id. at 1021.     The court rejected a distinction between investigations and

adjudications—it found that a § 1505 “proceeding” encompasses “both the investigative and

adjudicative functions of a department or agency.” Id.

       Second, eleven years after Fruchtman, a court in this district held that an FBI

investigation was not a § 1505 “proceeding.” United States v. Higgins, 511 F. Supp. 453, 456

(W.D. Ky. 1981). Differentiating Fruchtman, the court found that the FBI solely is a criminal

investigatory agency with “no power to engage in rulemaking or adjudication.” Id. at 455. It

held that a § 1505 “proceeding” is limited to actions relating to “the rulemaking or adjudicative

power vested in the agency by law.” Id. Since the FBI has no rulemaking or adjudicative power,

obstruction of its investigatory actions could not serve as a § 1505 predicate. Id. at 455–56.

       The Government argues that Fruchtman is dispositive, but the Court does not agree. The

question in Fruchtman was whether § 1505 liability hinges on the investigation vs. adjudication

stage of proceedings—Fruchtman clearly answered that it does not. Fruchtman, 421 F.2d at

1021. It stands for the proposition that a “pending proceeding” under § 1505 includes the

investigative, adjudicatory, and rulemaking stages of an agency proceeding. Id.; see also United

States v. Browning, Inc., 572 F.2d 720, 723–24 (10th Cir. 1978) (investigation by Customs

Commission was a “proceeding”); Rice v. United States, 356 F.2d 709, 712–13 (8th Cir. 1966)

(NLRB investigation was a “proceeding” even though no formal complaint had been filed).

       What Fruchtman does not answer, however, is whether an investigation by an agency

without adjudicative authority can support § 1505 liability. Higgins answers that question in the



                                                 7
 Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 8 of 10 PageID #: 537




negative—a federal investigation by an agency without adjudicative or rulemaking power is not a

“pending proceeding” because there is no possibility of an agency “proceeding” to follow the

investigation. Higgins, 511 F. Supp. at 455–56. Whereas Fruchtman proceeded under the

assumption that the result of the investigation would be an agency adjudication, that assumption

does not hold for an agency without adjudication powers. Investigations by these agencies

essentially are “mere police investigation,” which is not actionable under § 1505. Id.; see United

States v. Wright, 704 F. Supp. 613, 614–15 (D. Md. 1989) (following Higgins and stating that

“the agency to which the false information is submitted must be one with rule-making or

adjudicative authority before a § 1505 offense can occur”); United States v. Batten, 226 F. Supp.

492, 494 (D.D.C. 1964) (using the phrase “mere police investigation” to describe conduct not

covered by § 1505).

         The question then becomes whether the TVA possesses adjudicative or rulemaking

power?2 It does not. The Government does not argue that it does, nor do the enabling statutes or

regulations suggest any adjudicative3 or rulemaking4 powers. See Tennessee Valley Authority

Act, 16 U.S.C. §§ 831–831ee; 18 C.F.R. §§ 1300–1318. Since the TVA lacks any adjudicative

or rulemaking power, there is no possible way that the Inspector General investigation into


    2
       United States v. Edgemon distinguished the TVA Inspector General from the TVA for this analysis because
the Inspector General has criminal investigative responsibilities and only nominally reports to the head of the TVA.
No. 3:95-cr-43, 1997 U.S. Dist. LEXIS 23820, at *15 (E.D. Tenn. Aug. 18, 1997) (“[The Inspector General] is a
separate and independent department or unit from that of TVA.”). The Court does not disagree with that
conclusion—Inspectors General have a unique role that may warrant distinguishing them from the agencies they
serve. See Graham Hughes, Administrative Subpoenas and the Grand Jury: Converging Streams of Criminal and
Civil Compulsory Process, 47 VAND. L. REV. 573, 600 (1994) (“The Inspector General’s undisputed power to
inquire into criminal acts and to issue subpoenas to parties who have no direct relationship with the department or
agency facilitates the unification of civil and criminal compulsory process.”). The Court need not address this issue,
however, because the TVA as a whole lacks adjudicative or rulemaking power.
     3
       The TVA’s governing regulations do provide limited agency adjudication procedures for contract disputes,
pursuant to the Contract Disputes Act of 1978. See 18 C.F.R. §§ 1308.1–.39. But this adjudicative power is limited
to contracts containing a disputes clause, see § 1308.3, a situation not at issue here.
     4
       A regulation titled “Notice-and-comment procedures” describes how “significant guidance document[s]” must
undergo “informal notice-and-comment procedures.” 18 C.F.R. § 1301.76. But the regulations never mention
formal notice-and-comment rulemaking procedures.

                                                          8
Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 9 of 10 PageID #: 538




Defendant would result in an agency proceeding.         Any proceeding would necessarily be

external—in all likelihood, a federal law enforcement proceeding. Since the Inspector General

investigation could not result in an agency proceeding, Defendant’s obstruction falls outside the

scope of § 1505.

       The language in the Indictment confirms this conclusion. Count Seven discusses the

“pending proceeding being had before the TVA OIG and the United States Attorney’s Office of

the Department of Justice.” [DN 1 at 5 ¶ 10]. This sentence confirms that the Inspector General

was working in concert with the U.S. Attorney to pursue criminal charges. Functionally, the

Inspector General’s role here was precisely the same as the FBI’s role in Higgins, a case in

which this court rejected § 1505 liability. See Higgins, 511 F. Supp. at 455–56. The Inspector

General was engaged in “mere police investigation,” and police investigations are not “pending

proceedings” under § 1505. Batten, 226 F. Supp. at 494.

       In a last-ditch effort, the Government argues that even though the TVA lacks

adjudicatory or rulemaking power, any agency with subpoena or warrant power (including the

TVA Inspector General) falls within § 1505. In support, it cites United States v. Kelley, which

held that an investigation by the Agency for International Development (“AID”) Inspector

General was a “pending proceeding.” 36 F.3d 1118, 1127 (D.C. Cir. 1994). But Kelley took

care to differentiate the AID investigation from “mere police investigation,” which it recognized

was not a § 1505 proceeding. Id.; see also United States v. Pac. Gas & Elec. Co., 153 F. Supp.

3d 1076, 1081 (N.D. Cal. 2015) (stating that a National Transportation Safety Board

investigation was a § 1505 proceeding even though the agency lacked adjudicative or rulemaking

authority because the investigation was a regulatory, not criminal, investigation).

Comparatively, the Government asks this Court to abolish that distinction. The Government’s



                                               9
Case 4:19-cr-00026-JHM Document 46 Filed 12/16/20 Page 10 of 10 PageID #: 539




expansive argument would turn obstruction of criminal investigations into a § 1505 offense—a

result Congress did not intend. H.R. Rep. No. 90-658, at 1760 (1967) (“[A]ttempts to obstruct a

criminal investigation . . . are not within the proscription of [§ 1505].”). Subpoena and warrant

power is closely associated with criminal investigation. Section 1505 simply does not apply to

the situation here—a criminal investigation divorced from any prospective agency adjudication.

       Defendant’s motion to dismiss Count Seven is GRANTED.

                                       IV. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendant’s Motion to

Dismiss Counts One, Two, Five, Six, and Seven of the Indictment [DN 22] is DENIED IN

PART and GRANTED IN PART. Count Seven of the Indictment is dismissed.




                                                                             December 16, 2020
cc:    Counsel of Record




                                               10
